Case 3:20-cv-00502-SPM Document 31 Filed 11/20/20 Page 1 of 3 Page ID #130



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID TRAMPE and KELLY
 TRAMPE,

                   Plaintiffs,

 v.                                         Case No. 20-CV-00502-SPM

 HOFFMAN TRUCKING
 INCORPORATED and CLINTON L.
 RASMUSSEN,

                   Defendants.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Before the Court is the Motion to Compel Medical Examination Pursuant to

Federal Rule of Civil Procedure 35(a) Without Videotape/ Recording or Third-Party

Attendance filed by Defendants Hoffman Trucking Incorporated and Clinton L.

Rasmussen, along with their memorandum in support of the motion (Docs. 25, 26).

Plaintiffs David Trampe and Kelly Trampe oppose the motion and filed their response

(Doc. 28).

      Pursuant to FED. R. CIV. P. 35(a), Defendants have arranged to have Dr. R.

Peter Mirkin, an orthopedic surgeon, conduct an independent medical examination

of Plaintiff David Trampe. Plaintiffs’ counsel has indicated that he intended that the

physical examination be videotaped, recorded, or that a third-party, possibly Plaintiff

David Trampe’s wife, Co-Plaintiff Kelly Trampe, accompany him in the examination

room. Defendants have objected to all of these proposed options, stating that Dr.




                                     Page 1 of 3
Case 3:20-cv-00502-SPM Document 31 Filed 11/20/20 Page 2 of 3 Page ID #131



Mirkin does not allow videography, a recording of the examination, or the attendance

of a third-party. Defendants request the Court to compel Plaintiff David Trampe’s

appearance at the examination without any of these proposed options.

      Rule 35(a) provides that the “court where the action is pending may order a

party whose mental or physical condition--including blood group--is in controversy to

submit to a physical or mental examination by a suitably licensed or certified

examiner.” Since Rule 35(a) does not specify whether a party has the right to

attendance of a third-party during the examination, the issue is left to the discretion

of the Court. See Newman v. Gaetz, 2010 WL 4928868, *1 (N.D.Ill. Nov.29, 2010)

(citing Morrison v. Stephenson, 244 F.R.D. 405, 406 (S.D.Ohio 2007)). 735 ILCS 5/2-

1003(d) states that:

      Whenever the defendant in any litigation in this State has the right to
      demand a physical or mental examination of the plaintiff pursuant to
      statute or Supreme Court Rule, relative to the occurrence and extent of
      injuries or damages for which claim is made, . . . plaintiff has the right
      to have his or her attorney, or such other person as the plaintiff may
      wish, present at such physical or mental examination.

The Court finds the Illinois statute instructive on the matter and GRANTS in part

and DENIES in part the Motion to Compel (Doc. 25). The Court ORDERS that

Defendants must allow the quiet attendance of a third-party at the independent

medical examination of Plaintiff David Trampe, but does not order videography or

other recording as an alternative. Dr. Mirkin certainly does not have to agree to serve

as an expert in this matter should he find the presence of a third-party unacceptable.

The Court REMINDS Plaintiffs’ counsel that he should be reluctant to involve

himself in the examination. If a question arises concerning the responses made by



                                     Page 2 of 3
Case 3:20-cv-00502-SPM Document 31 Filed 11/20/20 Page 3 of 3 Page ID #132



Plaintiff, counsel may find himself in the unenviable position of being a witness

during the trial. See ILL. RULES OF PROF. CONDUCT, Rule 3.7.

      IT IS SO ORDERED.

      DATED:     November 20, 2020


                                             s/ Stephen P. McGlynn
                                             STEPHEN P. MCGLYNN
                                             U.S. District Judge




                                   Page 3 of 3
